Citation Nr: 1035471	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  04-24 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on 
the loss of use of both lower extremities.

2.  Entitlement to automobile and adaptive equipment or adaptive 
equipment only.

3.  Basic eligibility for assistance in acquiring specially 
adaptive housing.

4.  Basic eligibility for assistance in acquiring a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1974 to 
December 1978 and from June 1983 to August 1991.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims (Court) regarding a Board decision rendered in 
January 2009.  This matter was originally on appeal from rating 
decisions dated in May 2003 and April 2004 of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has lost the use of his lower 
extremities due to his service-connected lumbar spine 
degenerative disc disease.  He advances that such disability 
supports the assignment of special monthly compensation based on 
the loss of use of both lower extremities and automobile and 
adaptive equipment and/or adaptive equipment only and renders him 
eligible for assistance in acquiring specially adaptive housing 
or a special home adaptation grant.

SMC is a special statutory award, in addition to awards based on 
the schedular evaluations provided by the diagnostic codes in 
VA's rating schedule.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing allowance, 
are governed by 38 U.S.C.A. § 1114 (k) through (s) (West 2002) 
and 38 C.F.R. §§ 3.350 and 3.352 (2009).

As set forth under 38 U.S.C.A. § 1114(m), special monthly 
compensation is warranted if the Veteran, as the result of 
service-connected disability, has suffered the loss of use of 
both legs at a level, or with complications, preventing natural 
knee action with prosthesis in place, rendering such Veteran so 
helpless as to be in need of regular aid and attendance.

In order to be eligible to financial assistance in purchasing an 
automobile and/or adaptive equipment, the Veteran must be 
entitled to compensation for the permanent loss of use of one or 
both feet.  38 U.S.C.A. § 3902(a)(b) (West 2002); 38 C.F.R. § 
3.808(b)(1) (2009).

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other things, 
the Veteran is entitled to service-connected compensation for 
permanent and total disability due to or loss of use of both 
lower extremities such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 
2101(a) (West 2002); 38 C.F.R. § 3.809 (2009).

In order for a Veteran to be entitled to a certificate of 
eligibility for assistance in acquiring special home adaptation, 
he or she must be entitled to compensation for permanent and 
total disability that (1) is due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical loss 
or loss of use of both hands. 38 U.S.C.A. § 2101(b) (West 2002); 
38 C.F.R. § 3.809a (2009).

Historically, the Veteran was granted service connection for 
lumbar disc disease L2-L3 with spondylolisthesis at L4-L5 by a 
November 1991 rating decision.  Service medical records indicate 
that the Veteran's low back condition first manifested itself in 
1985 after the Veteran fell off a tank.  In February 1993, the 
Veteran had a surgical procedure to the lumbar spine where he 
received spinal instrumentation in the form of Harrington rods at 
L4 to L5.

In February 2003, the Veteran submitted VA Form 21-2680, 
Examination for Housebound Status or Permanent Need for Regular 
Aid and Attendance, completed by medical examiner.  The 
restriction was described as loss of ambulatory ability with loss 
of purposeful movement of lower extremities.

The Veteran underwent a VA examination in April 2003.  After 
review of the Veteran's claims file and physical examination, the 
examiner, M.J.G., stated that there appeared to be changes at L2-
L3 disk on the right which did not include the distribution for 
the "loss of use" of bilateral feet in the strictest 
definition.  There was no lower extremity dysfunction, with the 
exception of intermittent clonus that most likely occurs related 
to the lumbar spine condition.  M.J.G. noted that in regard to 
clonus, the lower right extremity intermittently spasmed severely 
as evidenced during the examination which affected the entire 
lower extremity.

VA treatment records indicate that sometime in early 2003 the 
Veteran developed problems in his lower extremities and 
difficulty urinating.  The Veteran reported difficulty standing 
and walking and was almost unable to walk secondary to 
significant lower extremity tremor or muscle spasm or both.  
After physical examination and radiological studies in July 2003, 
there was noted to be no evidence of myelopathy or spinal cord or 
peripheral nerve damage including MRI and tomography myelogram.  
The Veteran did not have evidence of fasciculations, increasing 
muscle tone, hyperreflexia or long-tract signs.  The neurosurgery 
resident noted that when the Veteran tried to stand up he has 
jerking movements in his lower extremities and his is almost 
unable to stand up and walk on his own.  October 2003 MRI of the 
brain was negative.

A May 2003 private medical record indicates that the Veteran was 
referred with spasming and jerking of the lower extremities and 
difficulty with walking of a progressive nature.  After physical 
examination of the Veteran, impression was cervical spondylosis 
with myelopathy.  The private physician, Dr. R.H., indicated that 
the Veteran did tend to exhibit myoclonic jerking, both legs, 
especially on movements when he was asked to ambulate or checking 
his muscle strength against resistance, right leg more than left.  
He was scheduled for a complete myelogram with special attention 
to the cervical area and a full MRA cerebral arteriogram.  The 
CT/myelo showed C5-C6, C6-C7 disc bulging, mild at C5-C6 with 
osteophyte noted; fixation screws noted at L4-L5; and some 
flattening noted at L2-L3, L3-L4.

The Veteran underwent VA examination in May 2004.  After review 
of the Veteran's claims file and physical examination, the 
examiner noted no objective evidence of peripheral nerve 
impairment and inconsistent responses to tactile stimulation.  
The examiner diagnosed neurologic symptoms inconsistent with 
spinal lesion, myoclonus of lower extremities and right arm with 
inconsistent response to tactile stimulation, intermittent 
external urinary catheter for reported incontinence without 
evidence of neurologic or orthopedic etiology.  The examiner 
noted suspected malingering.

In August 2004, the Veteran presented to VA neurology for follow 
up and had with him the May 2004 VA examination report.  The 
neurology consultant, S.S.M., stated that past evaluations had 
been read.  S.S.M. noted that the Veteran's lower extremities had 
been reexamined, and as before, soon after arrival and in the 
initial first few times of his physical examination there was 
much tremulousness and jumpiness of lower extremities especially 
in response to passive movements by the examiner and much less 
during later stages.  S.S.M. noted that the Veteran wears a 
condom for urination outside of his home, but that he did not do 
so that day and voided without difficulty.  The Veteran's sandals 
were not well worn out although he reported wearing them 
regularly for two years.  S.S.M. diagnosed tremulousness and 
spasm of uncertain etiology and noted that a neurologic or 
nosologic diagnosis was unable to be provided and that there was 
no anatomically identifiable spinal cord lesion, a surgically 
correctible lesion, or a medically treatable lesion such as B12 
deficiency or MS.

S.S.M. noted that it was, however, prudent to stop there and 
label the Veteran's symptoms as arising from an uncertain 
etiology and noted that he would hesitate to ascribe a motive 
because he had failed to find an anatomically recognizable 
lesion.  S.S.M. also noted that in as much as all the symptoms 
arose after the fall, compression fracture and surgical and 
medical care, there was circumstantial support to attribute the 
lower extremity symptoms currently experienced as related to the 
service-connected fall.

VA treatment records show that the Veteran was treated at the 
spinal cord injury clinic. An August 2006 consult record notes 
impression of intervertebral disk disorder with myelopathy with 
muscle spasm.  A May 2007 spinal cord injury annual examination 
report authored by Dr. X.Z. notes that the Veteran had muscle 
strength in the lower extremities 3/5 bilaterally and a lot of 
muscle spasm in the lower extremities.  Impression was 
intervertebral disc disorder with myelopathy, stable, which 
causes muscle spasm and weakness in lower extremities.

The Veteran underwent a VA examination in July 2008.  After 
review of the Veteran's claims file and physical examination, the 
examiner, A.D.M., noted that a February 2003 CT myelogram reports 
minimal disk bulge at L2-L3 and postoperative changes with rods 
and screws at L4-L5, an indentation on the right possibly due to 
a disk bulge or rupture with possible involvement of the right 
L2-L3 nerve roots; June 2004 EMG/ NCV studies of the right leg 
were normal; February 2008 MRI of the cervical spine reports 
degenerative changes with moderate stenosis at C3-C4 and 
borderline stenosis C4-C5 and C5-C6 due to degenerative changes; 
June 2008 MRI of the thoracic and lumbosacral spine reports 
degenerative changes without stenosis in the thoracic spine; mild 
central spinal stenosis with moderate bilateral neural foraminal 
stenosis at L2-L3 secondary to disk bulge and endplate 
osteophytes; small right paramedical disk protrusion at L1-L2 
with mild right lateral recess stenosis; and postoperative 
changes at L4-L5.  A.D.M. stated that he believed that the 
Veteran had a severe low back pain secondary to chronic 
degenerative changes, spondylolisthesis, and possibly failed back 
syndrome with symptoms suggesting a lumbosacral radicular type 
pain.  A.D.M. opined that he had no explanation for the severe 
tremor which seemed to hinder the Veteran's ability to stand or 
move about easily and stated that he could not ascribe the tremor 
to his degenerative disk disease at L2-L3 or spondylolisthesis at 
L4-L5 or following the surgical procedure with L4-L5 
instrumentation in 1993.  A.D.M. stated that the Veteran did not 
appear to have findings suggesting a myelopathy and that the 
tremor did not appear to represent myoclonus.

In January 2008, the Board denied entitlement to SMC based on the 
loss of use of both lower extremities, entitlement to automobile 
and adaptive equipment or adaptive equipment only, basic 
eligibility for assistance in acquiring specially adaptive 
housing, and basic eligibility for assistance in acquiring a 
special home adaptation grant.  The Board found that based on the 
medical evidence of record, there was enough evidence to find 
that the Veteran effectively has loss of use of both legs but 
that with respect to whether that the loss of use of his legs was 
due to the Veteran's service-connected lumbar spine disability, 
the preponderance of the evidence was against this finding.

The Veteran appealed the decision to the Court.  A March 2010 
Order from the Court noted that the parties filed a joint motion 
to remand the appeal to the Board and granted the parties motion 
and remanded the matter pursuant to 38 U.S.C. § 7252(a), for 
compliance with the instructions in the joint motion.

The Joint Motion for Remand (JMR) noted that the medical evidence 
of record included a May 2003 report from Dr. Rizwan Hassan in 
which the doctor reports an impression of cervical spondylosis 
with myelopathy, among other abnormalities.  A myelogram 
conducted in June revealed disc bulging with osteophytes at C5-6.  
In a May 2007 VA spinal cord injury consultation, a VA staff 
physician reported the following impression after examining 
appellant:  "Intervertebral disc disorder with myelopathy, 
stable, which causes muscle spasm and weakness in the lower 
extremities."  The physician did not specify whether the 
intervertebral disc disorder to which he referred was in the 
lumbar, thoracic, or cervical spines.

The JMR noted that in addition to adjudicating the aforementioned 
claims, the Board also referred issues of entitlement to service 
connection for cervical and thoracic spine disabilities, and 
arteriovenus malformation, to include as secondary to service 
connected disability to the RO for adjudication.  

The parties agreed that remand was required because the outcome 
of the claim of entitlement to service connection for a cervical 
spine disability may have a significant impact on the SMC claim.  
The parties also agreed that the resolution of the remaining 
claims of entitlement are inextricably intertwined with the SMC 
claim.

In a February 2010 rating decision, the RO denied service 
connection for cervical spine condition, thoracic spine 
condition, and arteriorvenus malformation.  The Veteran was 
notified of that decision and of his appellate rights as to that 
decision.  To date he has not filed a notice of disagreement 
(NOD) with that decision.  As the period for filing a timely NOD 
with the February 2010 rating decision has not yet expired, 
readjudication of the Veteran's claims on remand from the Court 
should be deferred until the time for filing a timely NOD has 
expired.

The Board, however, will take this opportunity to undertake 
additional development of the claim.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to 
indicate if he has received any VA or non-
VA medical treatment for his lower 
extremity tremors that is not evidenced by 
the current record.  If so, the Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
These records should then be obtained and 
associated with the claims folder.  The 
Veteran should be advised that he may also 
submit any evidence or further argument 
relative to the claim at issue.  In any 
case, copies of all VA outpatient treatment 
records pertaining to treatment for lower 
extremity myoclonus condition since January 
28, 2010, from the VA medical facility in 
Wichita should be obtained and associated 
with the claims file.     

2.  After the period for filing a timely 
NOD with the February 2010 rating decision 
has expired, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


